Citation Nr: 1509330	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for a traumatic brain injury (TBI).

2.  Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for a seizure disorder.

3.  Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for traumatic headaches.

4.  Entitlement to a disability rating greater than 10 percent for radiculopathy of the right upper extremity.

5.  Entitlement to an initial rating greater than 10 percent for a TBI.

6.  Entitlement to an initial rating greater than 10 percent for a seizure disorder.

7.  Entitlement to an initial rating greater than 30 percent for traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office  in Columbia, South Carolina (Agency of Original Jurisdiction or AOJ), which denied the Veteran's claim for a disability rating greater than 10 percent for radiculopathy of the right upper extremity.  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in March 2010.

This matter also is on appeal from a December 2010 rating decision in which the AOJ granted the Veteran's claims of service connection for a TBI (which was characterized as traumatic brain injury (claimed as head pain, headaches, and memory loss)) and for a seizure disorder, assigning separate 10 percent ratings effective April 27, 2010, for each of these disabilities.  The Veteran disagreed with this decision in June 2011.  He perfected a timely appeal in June 2012.

In a May 2012 rating decision, the AOJ granted the Veteran's claim of service connection for traumatic headaches, assigning a 30 percent rating effective April 27, 2010.  Because the initial rating assigned to the Veteran's service-connected traumatic headaches is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although it is not entirely clear from a review of the record evidence, it appears that the Veteran may be attempting to challenge the finality of a rating decision dated in June 1981 which denied a claim of service connection for headaches.  The Board notes in this regard that the June 1981 decision was not timely appealed and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).  In March 2000, the Board denied the Veteran's motion to reverse or revise, on the basis of clear and unmistakable error (CUE), the June 1981 rating decision.  The March 2000 Board decision also was not appealed and became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).  The Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, to the extent that the Veteran's claim of entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for traumatic headaches is attempting to challenge the finality of a rating decision issued in June 1981, including based on an assertion of CUE, that part of the claim is dismissed.

The issues of entitlement to a disability rating greater than 10 percent for radiculopathy of the right upper extremity, an initial rating greater than 10 percent for a TBI, an initial rating greater than 10 percent for a seizure disorder, and an initial rating greater than 30 percent for traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran filed claims of service connection for a TBI, a seizure disorder, and for traumatic headaches (which he characterized as a single service connection claim for a TBI to include headaches, seizures, and memory loss) in statements on a VA Form 21-4138 that was dated on April 23, 2010, and date-stamped as received by the AOJ on April 27, 2010.

2.  The Veteran's available service treatment records show that he was a member of a boxing team while on active service and was knocked out during an in-service boxing match.

3.  VA examinations on July 14, 2010, demonstrated the presence of a TBI, a seizure disorder, and traumatic headaches.

4.  In a rating decision dated on December 10, 2010, and issued to the Veteran and his service representative on December 20, 2010, the AOJ granted service connection for a TBI (which was characterized as traumatic brain injury (claimed as head pain, headaches, and memory)) and for a seizure disorder, assigning separate 10 percent ratings effective April 27, 2010, for each of these disabilities.

5.  In statements on a May 2011 notice of disagreement, the Veteran disagreed with the effective date assigned for the grant of service connection for a TBI and for a seizure disorder and also contended that his traumatic headaches had worsened.

6.  In a rating decision dated on May 21, 2012, and issued to the Veteran and his service representative on May 22, 2012, the AOJ granted service connection for traumatic headaches, assigning a 30 percent rating effective April 27, 2010.

7.  There is no correspondence dated prior to April 27, 2010, concerning the Veteran's service connection claim for a TBI, a seizure disorder, or for traumatic headaches in the claims file.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 27, 2010, for the grant of service connection for a traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).

2.  The criteria for an effective date earlier than April 27, 2010, for the grant of service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).

3.  The criteria for an effective date earlier than April 27, 2010, for the grant of service connection for traumatic headaches have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claims for a TBI, a seizure disorder, and for traumatic headaches are "downstream" elements of the AOJ's grant of service connection for each of these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the May 2010 VCAA notice letter and in separate June 2010 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than April 27, 2010 for a TBI, a seizure disorder, or for traumatic headaches.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claims was issued in May 2010 prior to the currently appealed rating decisions.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date than April 27, 2010, for the grant of service connection for a TBI, a seizure disorder, and for traumatic headaches.  He specifically contends that the appropriate effective date for a TBI should be the day after he separated from active service and the appropriate effective date for a seizure disorder should be in 1988 when he started having problems with seizures.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

Factual Background

The record evidence shows that the Veteran filed claims of service connection for a TBI, a seizure disorder, and for traumatic headaches (which he characterized as a single service connection claim for a TBI to include headaches, seizures, and memory loss) in statements on a VA Form 21-4138 that was dated on April 23, 2010, and date-stamped as received by the AOJ on April 27, 2010.  The Veteran stated, "I was a boxer in the military and experienced many blows to my face and head.  I was also knocked unconscious on several [occasions]."  Attached to this form were copies of certain of the Veteran's service treatment records showing that he struck his right hand during a boxing match while on active service in November 1965 and was "knocked out during boxing matches" in December 1965.  

On private outpatient treatment with J.L.B., M.D., on May 12, 2010, the Veteran's complaints included recurrent headaches relieved with Advil or aspirin.  He reported "no seizures on maintenance on Keppra 500-1000.  He reports competitive boxing with at least three concussions while serving in the Army from 1963 through 1966."  The Veteran's electroencephalogram (EEG) "has demonstrated a definite left temporal seizure focus."  Physical examination showed normal speech, an atraumatic head, pupils equal, round, and reactive to light and accommodation, normal and symmetric facial movements, normal hearing to conversational speech, and normal muscle strength.  The impressions included chronic seizure disorder with left temporal focus by EEG which was stable "with Keppra maintenance."

In a letter dated on May 25, 2010, Dr. J.L.B. stated that he had followed the Veteran "since the 1980's for a chronic seizure disorder with left temporal focus by EEG.  It is at least as likely as not that craniofacial trauma with concussions sustained while boxing in the military resulted in traumatic brain injury and seizure disorder."

On VA TBI examination in June 2010, the Veteran's complaints included constant "achy" headaches in the frontal area on both sides of the head with sound sensitivity, dizziness twice a month with nausea but no vomiting, problems falling and staying asleep, mild to moderate short- and long-term memory problems, and a decreased sense of smell.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported "3 episodes where he lost consciousness during a boxing match" while on active service.  "Two times he was hit in the chin, and one time he was hit in the back of the head with these loss of consciousness episodes."  He was not hospitalized for any head injuries or headaches.  "He has stabilized."  He stopped working due to a post-service back injury.  His headaches began during active service.  He had no light sensitivity with his headaches.  Medication helped his headaches.  His dizziness lasted "for one minute and he sits down when that happens and does no physical activity during that dizziness episode."  The Veteran had no problems with speech or swallowing "related to head injury.  Pain induces the headaches.  No bowel or bladder problems or erectile dysfunction related to the head injury.  He does not have any mood swings or anxiety."  

Physical examination in June 2010 showed an ataxic gait, pupils equal, round, and reactive to light and accommodation, intact extraocular movements with no nystagmus, normal sensation and muscle tone, intact cranial nerves, and normal alternating repetitive hand movements and finger-to-nose alternative repetitive hand movements bilaterally.  The VA examiner opined that the Veteran's TBIs with residuals headaches were related to active service.  He also opined that, because the Veteran's first seizure occurred more than 10 years after service separation and there was no documentation in the service treatment records of any seizure disorder, it was less likely than not that a seizure disorder was related to active service.  The impression was 3 mild TBI's while on active service with residual headaches and a seizure disorder.

On VA psychiatric examination in June 2010, completed as part of the TBI examination protocol, the Veteran's complaints included headaches beginning in the 1970's and a seizure disorder beginning in 1980.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his last seizure had occurred 5 years earlier.  He also reported that he was disabled due to a post-service low back injury and had been unemployed since the 1980's due to this disability.  He rated his constant daily headaches as 4/10 on a pain scale (with 10/10 being the worst imaginable pain).  "He reported dizziness when he has 'mini-seizures.'"  He also reported moderate worsening memory impairment and decreased attention and concentration.  He reported further a decrease sense of smell.  "It is unclear as to the duration or the etiology."  He denied any hypersensitivity to light or sound.  His headaches improved with medication.  He was able to perform his activities of daily living and continued to drive himself.  

Mental status examination of the Veteran in June 2010 showed he was articulate and well-groomed with good eye contact, normal speech, no abnormal movements, linear and organized thoughts, no suicidal or homicidal thoughts, no auditory or visual hallucinations, no delusional thought processes, full orientation, good concentration, an ability to spell forward and backward, slightly impaired memory, a good fund of knowledge, an ability for abstract thinking, and good judgment.  The Veteran did not meet the criteria for a psychiatric diagnosis although he met the criteria for a diagnosis of a TBI.  "He sustained closed head injuries while boxing in the military service resulting in a loss of consciousness.  This is documented in the file."  The VA examiner opined that it was most likely that the Veteran's seizures, headaches, and memory loss were related to active service, including the injuries that "he sustained while he participated on the boxing team during his military service."  The rationale for this opinion was a review of "the data in his records," including his service treatment records and post-service VA and private treatment records.  The Axis III diagnoses included recurrent headaches, post-traumatic headaches, and a TBI.

In a rating decision dated on December 10, 2010, and issued to the Veteran and his service representative on December 20, 2010, the AOJ granted service connection for a TBI (which was characterized as traumatic brain injury (claimed as head pain, headaches, and memory) and for a seizure disorder, assigning separate 10 percent ratings effective April 27, 2010, for each of these disabilities.  The AOJ concluded that April 27, 2010, was the appropriate effective date for the grant of service connection for these disabilities because it was the date of receipt for his claims.

On private outpatient treatment with Dr. J.L.B. on May 6, 2011, the Veteran "reports having had six brief seizures so far this year most recently yesterday.  These are stereotyped and manifest by a sense of right arm numbness/clumsiness associated with lightheadedness and an odd epigastric sensation.  He has had no loss of consciousness."  The Veteran was taking Keppra 500 mg every morning and 1000 mg every evening.  The Veteran also "reports recurrent headaches" and took Advil or aspirin to treat them.  Physical examination showed he was alert and lucid with normal speech and a normal motor examination and gait.  The assessment was chronic seizure disorder with left temporal focus by EEG and ongoing seizures.  The Veteran was advised to try increasing Keppra to 1000 mg twice a day.

In statements on a notice of disagreement dated on May 30, 2011, and date-stamped as received by the AOJ on June 1, 2011, the Veteran requested an earlier effective date than April 27, 2010, for the grant of service connection for a TBI and for a seizure disorder.  He asserted "the date for seizure disorder should go back to 1988.  My problem with seizures started in 1988...I also feel that the time of my [TBI] should go back to the times I was knocked out while I was in the Army."  Attached to this notice of disagreement was a partial copy of private hospital records dated in July 1988 showing that the Veteran had a computerized tomography (CT) scan of the head or brain.

In a rating decision dated on May 21, 2012, and issued to the Veteran and his service representative on May 22, 2012, the AOJ granted service connection for traumatic headaches, assigning a 30 percent rating effective April 27, 2010.  The AOJ concluded that April 27, 2010, was the appropriate effective date for the grant of service connection for this disability because it was the date of receipt for his claim.

In statements on his June 2012 substantive appeal (VA Form 9), the Veteran asserted that he was entitled to an "earlier effective date for headaches, TBI, and seizures."

In July 2012, the Veteran submitted duplicate copies of VA treatment records dated in 1974 and in 1979 and lay statements dated in the 1970's along with a waiver of RO jurisdiction in support of his earlier effective date claims.  (The Board notes parenthetically that this evidence appears to relate to injuries of the right hand and right shoulder.)

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to an earlier effective date than April 27, 2010, for the grant of service connection for a TBI, a seizure disorder, and for traumatic headaches.  The Veteran specifically contends that the appropriate effective date for a TBI should be the day after he separated from active service and the appropriate effective date for a seizure disorder should be in 1988 when he started having problems with seizures.  Although his argument concerning an earlier effective date for traumatic headaches is not a model or clarity, it appears that the Veteran believes that the appropriate effective date for traumatic headaches should be the first date that he experienced these headaches.  The record evidence does not support the Veteran's assertions regarding his entitlement to an earlier effective date for any of the disabilities at issue in this appeal.  It shows instead that there is no correspondence in the claims file with respect to either a TBI or a seizure disorder at any time between his separation from active service in August 1966 and April 27, 2010, when the AOJ received his service connection claims for these disabilities.  With respect to the Veteran's traumatic headaches, the Board already has dismissed any potential challenge to the finality of the prior rating decision issued in June 1981 which adjudicated a service connection claim for headaches.  See Rudd, 20 Vet. App. at 296.  The Board notes in this regard that, when he filed his currently appealed claims on April 27, 2010, the Veteran asserted that his TBI included headaches.  Thus, the Veteran's own lay statements suggest that was pursuing a new service connection claim for traumatic headaches as secondary to his TBI rather than attempting to collaterally attack the prior final rating decision issued in June 1981.  

Having reviewed the record evidence, to include specifically the Veteran's service treatment records, a partial private hospital report for the Veteran dated in July 1988, and a May 2010 letter from Dr. J.L.B. noting that the Veteran had been followed for a seizure disorder since the 1980's, the Board concludes this evidence does not show an intent to file claims of service connection for a TBI, a seizure disorder, or for traumatic headaches by the Veteran prior to April 27, 2010, and it could not be interpreted as informal service connection claims.  The remaining record evidence was received after April 27, 2010.  The Board also concludes that any argument to the contrary regarding the existence of private treatment records dated prior to April 27, 2010, as proof of an intent to file a service connection claim for a seizure disorder is without merit.  See Marrero, 14 Vet. App. at 81.  The Veteran essentially has asserted that the existence of private treatment records from Dr. J.L.B. dated prior to April 27, 2010, demonstrate his entitlement to an earlier effective date than April 27, 2010, for the grant of service connection for a seizure disorder.  The Board finds that these lay assertions also do not support the assignment of an earlier effective date for a seizure disorder.  It is undisputed that the Veteran's private treatment records from Dr. J.L.B., to include a letter from this physician dated in May 2010 that the Veteran had been followed "since the 1980's for a chronic seizure disorder," were not received by VA until after he filed his original service connection claim for a seizure disorder on April 27, 2010.  The Board notes in this regard that, although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay statements are not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42.

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's claims is April 27, 2010.  There is no correspondence dated prior to April 27, 2010, concerning the Veteran's service connection claims for a TBI, a seizure disorder, or for traumatic headaches in the claims file.  As noted elsewhere, to the extent that the Veteran's appears to be challenging the finality of a June 1981 rating decision which denied service connection for headaches, this collateral attack is prohibited as a matter of law.  See Rudd, 20 Vet. App. at 296.  As also noted elsewhere, the Veteran's private treatment records showing that he had been followed since the 1980's by Dr. J.L.B. for a seizure disorder were received by VA after he filed his claims in April 2010.  See Gilpin v. West, 135 F.3d 1353, 1355-1356 (Fed. Cir. 1998) (finding requirement of current symptomatology at time application filed to be permissible interpretation of statutes governing compensation benefits).  In summary, the Board finds that the criteria for an effective date earlier than April 27, 2010, for the grant of service connection for a TBI, a seizure disorder, and for traumatic headaches have not been met.


ORDER

Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for a TBI is denied.

Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for a seizure disorder is denied.

Entitlement to an earlier effective date than April 27, 2010, for a grant of service connection for traumatic headaches is denied.


REMAND

The Veteran also contends that his service-connected radiculopathy of the right upper extremity, TBI, seizure disorder, and traumatic headaches are all more disabling than currently (or initially) evaluated.  

A review of the Veteran's claims file shows that his most recent VA examination for radiculopathy of the right upper extremity occurred in July 2009 and his most recent VA examination for a TBI, seizure disorder, and traumatic headaches occurred in June 2010.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in July 2009 and in June 2010, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected radiculopathy of the right upper extremity, TBI, seizure disorder, and traumatic headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected traumatic brain injury (TBI), a seizure disorder, and/or for traumatic headaches since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for service-connected radiculopathy of the right upper extremity in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected radiculopathy of the right upper extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected radiculopathy of the right upper extremity is manifested by moderate or severe incomplete paralysis of the median nerve.  The examiner also is asked to state whether the Veteran's service-connected radiculopathy of the right upper extremity is manifested by complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of the index fingers and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, or pain with trophic disturbances.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected traumatic brain injury (TBI).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should evaluate the Veteran's service-connected TBI according to the current criteria based on cognitive impairment and other residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected seizure disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected seizure disorder is manifested by at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  The examiner next is asked to state whether the Veteran's service-connected seizure disorder is manifested by at least 1 major seizure in the last 6 months or 2 in the last year or averaging at least 5 to 8 minor seizures weekly.  The examiner next is asked to state whether the Veteran's service-connected seizure disorder is manifested by seizures averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  The examiner next is asked to state whether the Veteran's service-connected seizure disorder is manifested by seizures averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  The examiner finally is asked to state whether the Veteran's service-connected seizure disorder is manifested by seizures averaging at least 1 major seizure per month over the last year.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected traumatic headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


